COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00391-CR


MICHAEL WADE PARRETT                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12628

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      In exchange for the State’s offer of twelve years’ confinement, Appellant

Michael Wade Parrett pled guilty and judicially confessed to felony driving while

intoxicated, enhanced by a prior felony, elevating his punishment range to that of

a second-degree felony. 2 Appellant also waived all pretrial motions and all rights

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. §§ 12.42(a), 49.09(b)(2) (West Supp. 2014).
of appeal as part of the bargain.     The trial court followed the plea bargain,

convicted Appellant of the offense, and sentenced him to twelve years’

confinement. Appellant then filed a notice of appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter that his case could be dismissed unless he or any party desiring to continue

the appeal showed grounds for continuing it. 3 We have received no response.

      We therefore dismiss this appeal. 4


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2014




      3
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2